EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use by Greenkraft Inc., a Nevada corporation in its Registration Statement on Form S-1 of our report dated December 4, 2013, relating to the audited financial statements of Greenkraft, Inc., a California corporation for the years ended December 31, 2012 and 2011 which appear in such Registration Statement on Form S-1, to be filed on or about February 7, 2014. /s/ MaloneBaileyLLP MaloneBailey, LLP www.malone−bailey.com Houston, Texas February 7, 2014
